Authorization for this examiner’s amendment was given in an interview with Harnik Shukla on 25 January 2021. Applicant agreed to clarifying amendments, as recited below.
The application has been amended as follows: 
Claim 28 was amended as follows:
28.  A method of adapting communications between a patient monitoring device and either an analog physiological sensor or a digital data source, the method comprising: 
providing a sensor port configured to couple the analog physiological sensor or the digital data source with the patient monitoring device; 
detecting, by the sensor port, whether the analog physiological sensor or the digital data source is connected to the sensor port; 
when said analog physiological sensor is detected: 
transmitting, via the sensor port, analog drive signals to the analog physiological sensor, and
 communicating, via the sensor port and a data path between the sensor port and a signal processor of the patient monitoring device, analog signals [to the patient monitoring device] indicative of [the] light that has been attenuated by body tissue; and 
when said digital data source is detected: 
transmitting, via the sensor port and communicating, via the data path, digital data between the digital data source and the patient monitor; 
the same data path between [a] the sensor port and [a] the signal processor.

In claim 29, lines 1 and 3, “transmitting” was changed to -- transmitting and communicating --.
In claim 30, line 1, “transmitting” was changed to -- transmitting and communicating --.
In claim 31, line 1, “transmitting” was changed to -- transmitting and communicating --.
In claim 33, line 1, “transmitting” was changed to -- transmitting and communicating --.
In claim 34, line 2, “transmitting” was changed to -- transmitting and communicating --.
In claim 35, line 1, “transmitting” was changed to -- transmitting and communicating --.
Claim 38 was amended as follows:
38. A system of adapting communications between a patient monitoring device and either an analog physiological sensor or a digital data source, the system comprising: -3-Application No.: 16/042943 Filing Date: July 23, 2018 
a sensor port configured to couple the analog physiological sensor or the digital data source with the patient monitoring device; 
of the patient monitoring device; 
a data path comprising a plurality of conductors connecting the sensor port and the signal processor; and 
a reader configured to detect whether the analog physiological sensor or the digital data source is connected to the sensor port and responsive to the detection, to enable transmission of either analog drive signals to the analog physiological sensor and analog signals indicative of light that has been attenuated by body tissue via the data path or transmission of digital data between the sensor port and the signal processor via the data path without hardware modification between the sensor port and the signal processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791